Citation Nr: 1231300	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-04 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include various anxiety, depression, and panic disorders as well as posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.M.



ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Service connection was denied for a bilateral knee condition and for a psychiatric condition therein.  The Veteran appealed both of these determinations.

In July 2012, the Veteran and C.M., his wife, testified regarding this matter at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

Evidence not considered as of the last adjudication of this mater via a February 2010 statement of the case was submitted contemporaneous with the aforementioned hearing.  The Veteran also submitted a statement waiving the right to have the agency of original jurisdiction (AOJ), which in this case is the RO, initially consider this additional evidence.  Accordingly, the Board may consider it in the first instance here.  See 38 C.F.R. § 20.1304(c).  

A claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran files a claim for the affliction his mental condition, whatever this condition is, causes him, so VA must construe the claim to include any and all of the Veteran's currently diagnosed psychiatric disorders.  Id.  The Veteran in this case sought service connection for a psychiatric condition.  He later sought service connection for PTSD (the June 2010 rating decision denying this benefit was reconsidered in a September 2010 rating decision, which has not been appealed).  Medical evidence shows that he has been diagnosed, with varying degrees of certainty (as discussed below), with a variety of anxiety, depression, and panic disorders as well as with PTSD and bipolar disorder.  The second issue on appeal accordingly has been recharacterized to encompass each of these disorders considered to be acquired.

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The issues of entitlement to service connection for a bilateral knee disorder and for an acquired psychiatric disorder unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.  Such development is necessary because VA has a duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  This duty is heightened where pertinent records are presumed to have been or actually were destroyed while in the possession of the government.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005); Milostan v. Brown, 4 Vet. App. 250   (1993); Moore v. Derwinski, 1 Vet. App. 401 (1991); O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

I.  Records

The duty to assist includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  When VA becomes aware of the existence of relevant non-Federal (private) records during the pendency of a claim, notification will be sent to the claimant.  38 C.F.R. § 3.159(e)(2) (2011).  This notice shall request that the claimant provide enough information to identify and locate the records and authorize the release of the records to VA.  Id.; 38 C.F.R. §§ 3.159(c)(1)(i), (ii) (2011).  It alternatively shall request that the claimant obtain the records himself and provide them to VA.  Id.

A September 2009 VA treatment record associated with the claims file contains the Veteran's recount of his psychiatric treatment history.  He indicated that he saw several private psychiatrists in the mid 1980's he did not like.  However, he also indicated that he liked private psychiatrist Dr. B. and thus saw Dr. B. until the late 1990's.

At the July 2012 Video Conference hearing, the Veteran testified that he first sought psychiatric treatment around 1981 from a private provider.  

No treatment records from Dr. B. or any private psychiatrist who rendered treatment in the 1980's have been associated with the claims file or the Virtual VA "eFolder."  There is no indication that the Veteran has been requested to provide authorization for the release of treatment records from Dr. B. or any other private psychiatrist to VA or alternatively to supply them to VA himself.  These requests must be made because the records from Dr. B. and other private psychiatrists likely are pertinent.  Doing so requires a remand.  

Should the Veteran opt to authorize the release of the aforementioned records to VA, reasonable efforts to help obtain them in the form of an initial request and, if they are not received, at least one follow-up request shall be made on remand.  38 C.F.R. § 3.159(c)(1) (2011).  Notification to the Veteran of the inability to obtain them additionally shall be made on remand if necessary.  38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(e)(1) (2011).  

II.  PTSD Stressor Corroboration

Establishing service connection specifically for the acquired psychiatric disorder of PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a medical evidence linking the current symptomatology and the verified in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a) (2011); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Where a Veteran engaged in combat or was a prisoner of war (POW) and his claimed in-service stressor relates thereto, his lay statements alone constitute credible supporting evidence.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(f) (2011); Zarycki v. Brown, 6 Vet. App. 91 (1993).  Where a Veteran feared hostile military or terrorist activity and the claimed in-service stressor relates thereto, his lay statements alone constitute credible supporting evidence provided that three qualifications are met.  38 C.F.R. § 3.304(f) (2011).  Lay statements alone are not credible supporting evidence in other circumstances.  Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Zarycki, 6 Vet. App. at 91.  

Administrative development procedures are set forth in the VA Adjudication Procedure Manual (M21-1MR).  The procedures regarding claimed in-service stressors make clear that attempts to find credible supporting evidence are required only if the stressor is capable of being documented.  M21-1MR, Part IV, Subpart ii, Chapter 1, Sections D.14.f., D.15.a.  Indeed, some stressors clearly are impossible to document such that a decision without attempts at corroboration is warranted.  Id.  The procedures also make clear that details such as name, month and year narrowed to a timeframe of a few months, unit of assignment, and location are required from the Veteran so that the chance of finding credible supporting evidence is maximized.  M21-1MR, Part IV, Subpart ii, Chapter 1, Sections D.14.f., D.15.c.  If sufficient detail is supplied, a request for corroboration is to be sent to the appropriate source.  M21-1MR, Part IV, Subpart ii, Chapter 1, Sections D.15.b.  If sufficient detail is not supplied, a formal finding in this regard is to be made.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.14.f., D.16.a.

Service personnel records reflect that the Veteran served aboard the USS Allagash in late 1970 and aboard the USS Aeolus from early 1971 to early 1973.

VA treatment records dated in September and November 2008 document the Veteran's recount of one in-service stressor.  Specifically, he indicated that a very large rogue wave violently rocked the ship he was serving aboard in the Bering Sea in 1972.  He recounted that he was tossed out of his bunk and thought that the ship was going to break up and he was going to die.

A formal finding was made in May 2010 that there was insufficient information regarding the Veteran's claimed in-service stressor or stressors to attempt corroboration.  

VA treatment records dated in September and October 2009, which were associated with the claims file following the aforementioned formal finding, again document the Veteran's in-service stressor of being aboard a ship his by a rogue wave.  In addition to the above, he indicated that the wave was 60 feet high and that water held him against a wall such that he thought he was going to drown.

At the July 2012 Video Conference hearing, the Veteran testified that the ship he was serving aboard almost sank in a hurricane near the Aleutian Islands when it "took a 38 degree roll."  He further testified that water came into the forward compartment where he was when this roll occurred.

From the above, it is clear that the Veteran does not allege that he engaged in combat, was a POW, or feared hostile military or terrorist activity.  His claimed in-service stressor accordingly must be corroborated.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D.13.i. (identifying a plane crash caused by severe weather and the actual or threatened death or serious injury or other threat to one's physical being caused by something other than hostile military or terrorist activity as instances in which corroboration is necessary).  

It also is clear from the above that the May 2010 formal finding that no stressor had been alleged is not valid.  Indeed, VA treatment records associated with the claims file both before and after this finding discuss a stressor involving a large wave/hurricane involving the Veteran's ship.  He further specifically has asserted this stressor.  


At first glance, the Veteran's claimed in-service stressor appears to be capable of documentation.  Many of the necessary details about it have been provided by him or readily are deduced.  The Veteran has provided a location of in the Bering Sea near the Aleutian Islands and a year of 1972.  The name of his ship during this year is noted in service personnel records to be the USS Aeolus.  While the RO's May 2010 formal finding articulated that the Veteran did not give a narrow enough time-frame to conduct a search, the Board sees no reason why a search cannot be made for corroboration of the claimed event for the time the Veteran served on the identified vessel, if he indeed served on such vessel in 1972.  The available service personnel records may be detailed enough to effectuate such a search. 

In any case, the Veteran should be given another opportunity to supply any additional details because such may increase the chances of corroboration being successful.  A remand is required for this to be undertaken.  After affording the Veteran a sufficient time period on remand in this regard, additional action is needed in the form of either a request for corroboration sent to the appropriate source or a new formal finding that there is a lack of information to attempt corroboration.

III.  Medical Examinations/Opinions

The duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002  Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury, or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

No service treatment records regarding the Veteran are included in the claims file of "eFolder."  This claims file has been rebuilt because the original claims file is lost.  The Veteran's service treatment records presumably are in the lost original claims file.  He was informed of evidence that can substitute for service treatment records, but no such evidence has been submitted.

Service connection for a right ankle condition and for a left ankle condition has been in effect since December 1996.

VA treatment records dated beginning in the mid 2000's include diagnoses of right lower extremity pain, right knee pain, bilateral knee pain, bilateral knee osteoarthritis, bilateral knee degenerative arthritis.  These records additionally include the following psychiatric diagnoses:  anxiety, anxiety disorder, generalized anxiety disorder, depression, bipolar depression, depressive disorder not otherwise specified (NOS), major depressive disorder, panic disorder, PTSD, bipolar disorder, personality disorder, and borderline personality disorder.  Most of these disorders were diagnosed with confidence.  However, this has not always been the case for PTSD, bipolar disorder, and borderline personality disorder.  The PTSD diagnosis initially was questionable and later was made with confidence.  The bipolar disorder diagnosis initially was made with confidence but later was questionable.  Indeed, borderline personality disorder versus bipolar disorder was noted.

In addition, a June 2007 VA treatment record reveals the Veteran's report of a left knee twisting injury less than a year prior.  VA treatment records dated in August 2009 and March 2010 indicate that the Veteran's bilateral knee osteoarthritis is "possibly associated with altered gait due to past ankle trauma."  A September 2009 VA treatment record documents that the Veteran's recount of having psychiatric symptoms since his discharge from service.  An October 2009 VA treatment record documents C.M.'s recount that the Veteran has manifested psychiatric symptoms for years.

The Veteran testified at the July 2012 Video Conference hearing that he did not injure his knees during his service but that he began having intermittent bilateral knee problems in 1974 or 1975.  Next, he testified that he began having psychiatric symptoms following his service.  

In sum, it is undisputed that the Veteran currently has a bilateral knee disorder as well as an acquired psychiatric disorder.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Veteran here has been diagnosed with pain as well as the underlying malady of osteoarthritis or degenerative arthritis in each knee.  Personality disorders cannot be service-connected.  See 38 C.F.R. §§ 3.303(c), 4.127 (2011).  The Veteran here, although diagnosed with personality disorder and borderline personality disorder, also has been diagnosed with a host of other psychiatric disorders.  

The state of the Veteran's knees and psychiatric during service is unknown since his service treatment records presumably have been lost in the possession of VA.  Although he denied sustaining any in-service knee injury, this does not equate to the absence of any knee symptoms.  Such symptoms indeed could result spontaneously without an injury or be due to a knee disease.  It additionally remains to be seen whether credible supporting evidence of his claimed in-service PTSD stressor discussed above will be found.  

A nexus between the Veteran's bilateral knee disorder and his service-connected right and left ankle conditions has been medically suggested although not confirmed.  With respect to the Veteran's acquired psychiatric disorder, evidence of continuity of psychiatric symptomatology exists.  He consistently has reported onset of psychiatric symptoms shortly after his discharge from service.  C.M. noted the presence of such symptoms for years.  Both the Veteran and C.M. appear, at first glance, to be credible.  No reason indeed is found at this time to doubt them.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (collectively holding that factors for consideration in weighing credibility include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor).  Psychiatric symptoms since at least the mid 2000's further are confirmed by VA treatment records.  Confirmation of such symptoms as far back as the 1980's may be obtained on remand as a result of the above-discussed development for private treatment records.  

Insufficient evidence exists to allow the Board to determine the Veteran's entitlement to service connection for a bilateral knee disorder and for an acquired psychiatric disorder.  Specifically, the potential relationship between his bilateral knee disorder and his service-connected right and left ankle conditions needs to be determined.  The precise nature of his acquired psychiatric disorder, given the uncertainty in some of the diagnoses in this regard, also needs to be determined.  Finally, the potential relationship between the Veteran's acquired psychiatric disorder and his service needs to be determined.  

To date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding his entitlement to service connection for a bilateral knee disorder or for an acquired psychiatric disorder.  Such an examination and opinion must be provided to him for each disorder because the requirements for doing so are met.  They indeed clearly are met as set forth above and are met even more so in light of VA's heightened duty to assist in this case.  Making arrangements for a medical examination complete with medical opinion requires a remand.  

Of note is that all potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  In addition to considering whether or not his bilateral knee disorder is related to his service-connected right and left ankle conditions, a determination concerning the continuity of symptomatology relationship he asserts between his bilateral knee disorder and his service thus is required.  Consideration also shall be given to the Veteran's report of a left knee twisting injury at some point in 2006 or 2007 in all determinations regarding his bilateral knee disorder to ensure that they are thorough.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran regarding his treatment records from Dr. B. and any private psychiatrists who treated him in the 1980's.  Request that he authorize the release of all such records to VA or alternatively provide them to VA himself.  If authorization is provided, request the records initially with a follow-up request as necessary.  Any records obtained shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if the records are not obtained.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

2.  Then review the Veteran's claims file and undertake any additional records development indicated.  This shall include requesting VA treatment records, if any, regarding him.  This also shall include requesting that he authorize the release of any additional pertinent private records regarding him identified during the course of the remand or alternatively provide them to VA himself.  This finally shall include, if such authorization is provided, requesting the record s initially with a follow-up request as necessary.  Any records received shall be associated with the claims file or "eFolder."  Notice shall be provided to the Veteran if any records are not received.  Document the claims file or "eFolder" as appropriate regarding this paragraph.

3.  Also contact the Veteran regarding his claimed in-service PTSD stressor of the USS Aeolus violently rocking/rolling as a result of being hit by a large wave or being in the midst of a hurricane in the Bering Sea in 1972.  Request that the Veteran provide any additional details of this stressor.  After allowing him a sufficient time period to do so, attempt to obtain corroboration through appropriate source(s).  Also undertake any other action necessary with respect to stressor corroboration.  Document the claims file or "eFolder" as appropriate regarding this paragraph.  If the stressor cannot be corroborated, notify the Veteran for the efforts undertaken and why corroboration failed.  Document the claims file appropriately in the event of such negative finding.

4.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination regarding his bilateral knee disorder.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a description of his relevant history and symptomatology, to include information about onset, frequency, duration, and severity.  All tests, studies, or evaluations deemed necessary next shall be performed.

The examiner thereafter shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee disorder was incurred during or otherwise is related to his service.  Finally, the examiner shall opine as to whether it is at least as likely as not that the Veteran's bilateral knee disorder is due to or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected:  (a) right ankle condition and (b) left ankle condition.  If aggravation is found, the examiner finally shall opine as to:  (a) the baseline level of knee disability prior to the aggravation and (b) the current level of knee disability.  It is noted that this is necessary so that the amount of disability attributable solely to the aggravation may be determined.  

The examiner shall discuss the pertinent medical evidence (treatment records, to include the record regarding a left knee twisting injury in 2006 or 2007) and lay evidence (statements from the Veteran, to include those concerning continuity of symptomatology) in rendering each of the above opinions.  A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.  Such report shall be placed in the claims file or "eFolder."

5.  Also after completion of the above development, arrange for the Veteran to undergo an appropriate VA examination addressing his acquired psychiatric disorder.  The claims file and any pertinent information from the "eFolder" shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a thorough description of his relevant history and symptoms, to include information about onset, frequency, duration, and severity.  All tests, studies, or evaluations deemed necessary next shall be performed.  

The examiner thereafter shall opine as to whether or not the Veteran has any acquired psychiatric disorder diagnosable in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV).  For each such disorder, the examiner further shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder was incurred during the Veteran's service or otherwise is related to such service.  This shall include, regardless of whether or not PTSD is diagnosed and whether or not there is stressor corroboration (as such is only necessary for PTSD), consideration of the Veteran's asserted stressor that he was aboard a ship which violently rocked/rolled as a result of being hit by a large wave or being in the midst of a hurricane during service.  

The examiner shall discuss the pertinent medical evidence (treatment records, to include diagnoses of varying degrees of certainty made therein) and lay evidence (statements from the Veteran and C.M., to include those concerning continuity of symptomatology) in rendering each of the above opinions.  A complete explanation (rationale) shall be provided for each opinion.  If any opinion cannot be provided without resort to mere speculation, the examiner shall provide a complete explanation for why this is so.  In so doing, the examiner specifically shall indicate whether or not the inability to render the opinion is the result of a need for additional information or of the limits of current medical knowledge having been exhausted.

Each of the above actions shall be documented fully in an examination report.  A copy of this report shall be included in the claims file or "eFolder."

6.  Finally readjudicate the issues of the Veteran's entitlement to service connection for a bilateral knee condition and for an acquired psychiatric disorder.  If either of these benefits sought is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case (SSOC) and afforded the requisite time period to respond.  A copy of the SSOC shall be placed in the claims file or "eFolder."

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


